DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(i) beam coupler (claim 1, line 4)
(ii) optical path changing means (claim 1, lines 10-11)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim limitation
(i) beam coupler (claim 1, line 4)
(ii) optical path changing means (claim 1, lines 10-11) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) beam coupler (claim 1, line 4): Figs 1, 2, beam coupler 12, 0026 of US 2020/0406403.
(ii) optical path changing means: Figs 2, 4, optical path changing means OC1-OC4, 0029.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 6, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Chann (US 2015/0241632).
With respect to the limitations of claim 1, Chann teaches a laser oscillator (Fig 9G, laser system 900, 0062) comprising: a plurality of laser modules that emit a plurality of laser beams (Fig 9G, multiple individual emitters 930, input beams 105, 0065), respectively; a beam coupler (Fig 9J, pathway adjuster 960, 0066) that couples the plurality of the laser beams emitted from the plurality of laser modules to form a coupled  without adjusting a position of the condensing lens.
With respect to the limitations of claims 4, 5, 6 and 10, Chann teaches at least two laser beams (Fig 9J, dashed line input beams 105, 0067) out of the plurality of laser beams are subjected to optical axis adjustment inside the beam coupler (900) so that optical axes of the at least two laser beams become close and parallel (see figure 9J) to each other before the at least two laser beams enter the condensing unit (110), and the optical path changing means (960) is provided, per one set of the optical paths of the at least two laser beams, on the optical paths of the at least two laser beams subjected to the optical axis adjustment among the plurality of laser beams; the optical path changing means (960) is configured to shift the optical path of the at least one laser beam in parallel by a given distance (Fig 9J, dashed line input beams 105); the optical 
With respect to the limitations of claim 12, Chann teaches a laser oscillation method carried out by a laser oscillator (Fig 9G, laser system 900, 0062) that is connected to a transmission fiber (fiber 115, 0062) and that includes a plurality of laser modules (Fig 9G, multiple individual emitters 930, input beams 105, 0065) and a condensing lens (focusing lens 110), the laser oscillation method comprising: a beam coupling step (Figs 9H, 9I, 9J, pathway adjuster 960, 0066) of coupling a plurality of laser beams emitted from the plurality of laser modules to form a coupled laser beam and emitting the coupled laser beam (coupled beam from adjuster 960); a condensing step of condensing the coupled laser beam through the condensing lens (110) into the coupled laser beam with a given beam diameter and guiding the condensed coupled laser beam to the transmission fiber (fiber 115, 0062); and a beam profile changing step of changing (Figs 9H, 9I, 9J, pathway adjuster 960, 0066), at the beam coupling step, an optical path of at least one laser beam out of the plurality of laser beams received from the plurality of laser modules, and changing a beam profile (0005, 0058, 0065, directly impacts the output BPP) of the coupled laser beam emitted from the transmission fiber without adjusting a position of the condensing lens.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being obvious over Chann (US 2015/0241632) as applied to claim 1, further in view of Ortiz (US 5,245,682) or Muendel (US 2013/0148925).
With respect to the limitations of claims 2, 3, 7 and 8, Chann teaches the transmission fiber at least includes: a first core that functions as an optical waveguide (Figs 1, 9, one or more cores 125, 0047); a second core that is in contact with a peripheral surface of the first core and that is coaxial with the first core (0006, multiple discrete core regions (or “cores”, 0047, one or more cores 125), the second core functioning as an optical waveguide (0006, 0047); and a clad (cladding layers 130) that is in contact with a peripheral surface of the second core and that is coaxial with the first core and the second core (0006, 0047, the optical fiber 115 may have one or more cores 125 surrounded by one or more cladding layers 130); each of the plurality of optical path changing means are moved so that the condensing unit (110) guides the 
 Chann discloses the claimed invention except for the optical path changing mean is placed outside the optical path of the laser beam, or when at least one of the optical path changing mean is moved from outside the optical paths of the laser beams to on the optical path of the laser beam such that the optical path of the at least one laser beam is changed; the optical path changing means is disposed to be allowed to move between a first position on the optical path of the at least one laser beam and a second position outside the optical path.
However, Ortiz discloses the optical path changing mean (Figs 5a-c, high speed solenoids 11, Col 4) is placed outside the optical path of the laser beam, or when at least one of the optical path changing mean (solenoids 11) is moved from outside the optical paths of the laser beams to on the optical path of the laser beam; the optical path changing means (11) is disposed to be allowed to move between a first position on the optical path of the at least one laser beam and a second position outside the optical path is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser oscillator of Chann 
Additionally, Muendel discloses the optical path changing mean (Fig 4, laterally displaceable lens 418, translation stage 422, 0063) is placed outside the optical path of the laser beam, or when at least one of the optical path changing mean is moved (418, 422) from outside the optical paths of the laser beams to on the optical path of the laser beam such that the optical path of the at least one laser beam is changed (0063); the optical path changing means is disposed to be allowed to move between a first position on the optical path of the at least one laser beam and a second position outside the optical path is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser oscillator of Chann having a multiple core transmission fiber and a plurality of optical path changing means with the optical path changing means is either place outside or in the optical path of the laser beam of Muendel for the purpose of providing a known optical path changing means configuration that moves optics into and out of alignment with the laser optical path to provide for a desired laser beam property and quality (0014, 0021, 0023).
With respect to the limitations of claim 11, Chann teaches a laser machining device at least comprising: the laser oscillator according to claim 1 (as set forth in the rejection of claim 1); and a controller that controls (Figs 2, 3-5, 7, 8, controller 220, 0050, 0053) an operation of the optical path changing means (0053, configured to 

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Chann (US 2015/0241632) as applied to claims 1 and 6.
With respect to the limitations of claim 9, Chann discloses the claimed invention except for the optical path changing means is disposed on the optical path of the at least one laser beam to make a first angle against the optical path of the at least one laser beam, and changes the optical path of the at least one laser beam by rotating around the optical path by a second angle.
However, in another embodiment, Chann discloses the optical path changing means (Figs 9H, 9I, pathway adjuster 960, 0066) is disposed on the optical path of the at least one laser beam to make a first angle against (Fig 9H) the optical path of the at 

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Chann (US 2015/0241632) as applied to claim 1, further in view of Dallarosa (US 2017/0021455) or Zediker (US 2016/0322777).
With respect to the limitations of claim 10, Chann discloses the claimed invention except for explicitly showing respective laser oscillation power outputs from the plurality of laser modules are controlled separately.  However, Dallarosa discloses respective laser oscillation power outputs from the plurality of laser modules are controlled separately (Fig 1, 0048, selectively activating light sources 130) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser oscillator of Chann having a plurality of laser modules silent to individual power control with the respective laser oscillation 
Additionally, Zediker discloses respective laser oscillation power outputs from the plurality of laser modules are controlled separately (0093, 0094, the power of the beam…can be independently varied, controlled) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser oscillator of Chann having a plurality of laser modules silent to individual power control with the respective laser oscillation power outputs from the plurality of laser modules are controlled separately of Zediker for the purpose of providing a known addressable array configuration where the power of the beam can be independently varied and controlled (0093).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/8/2022